DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered. 

RESPONSE TO ARGUMENTS
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive.

In response to applicant’s arguments with regard to the independent claim 1 rejected under 35 U.S.C. 103(a) that the combination of the references does not teach/suggest the claimed feature “… at least two of the circuit modules corresponding to one of the interface modes are enabled to form an equivalent circuit corresponding to each interface modes …” because Allsup’s buffers cannot be utilized to form a corresponding equivalent circuit.; applicant's arguments have fully been considered, but are not found to be persuasive.
Allsup’s teaches/suggest the above claimed features as Allsup’s teaches/suggests that in one of the modes, at least two of the buffers are being enabled for establishing connection to corresponding pads/pins, wherein the combination of the at least two of the enabled buffers and the corresponding circuitry for one of the enabled mode forms the equivalent circuit to operate accordingly in one of the mode: col. 5, ll. 26-52; col. 7, ll. 12-20; and col. 8, ll. 9-17) (Fig. 1; Fig. 4; Fig. 6-9; col. 3, l. 31 to col. 4, l. 67; col. 5, l. 26 to col. 6, l. 23; and col. 7, l. 3 to col. 9, l. 5).
As applicant appears to be applying the above arguments for independent claim 1 towards independent claims 9 and 10, the examiner will also apply the above response for independent claim 1 towards independent claims 9 and 10.

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, 4-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Allsup et al. (US Patent 6,157,051), and Chou et al. (US Patent 7,836,236).

As per claim 1, AAPA teaches/suggests an electronic device, electrically connected to a peripheral device, the electronic device comprising: a connection port, configured to be coupled to the peripheral device (e.g. port for I/F between ref. # 120-150 and ref. # 210-240 in Figure 1); a processor, coupled to the connection port (e.g. equate to processor 110 in Figure 1); and having a plurality of operational modules (e.g. HDMI, DP, CRT and I2C operational modules); a first communication interface, coupled to the processor (e.g. I/F between the ref. # 120-150 and processor 110 in Figure 1); a second communication interface, coupled to the connection port (e.g. I/F between ref. # 120-150 and ref. # 210-240 in Figure 1); a logic circuit (e.g. Fig. 1, ref. 120-150), coupled between the first communication interface and the second communication interface and having the logic chip operate in an operating mode corresponding to the connection port, wherein signal is determined in advance according to the connecting port (e.g. HDMI signal for peripheral device connecting to HDMI connecting port, DP signal for peripheral device connecting to DP connecting port, CRT signal for peripheral device connecting to CRT connecting port, and I2C signal for peripheral device connecting to I2C connecting port), operating according to a type of the connecting port (e.g. HDMI logic chip operating according to HDMI connecting port, DP logic chip operating according to DP connecting port, CRT logic chip operating according to CRT 
 AAPA does not teach the electronic device comprising: 
a logic chip, having a plurality of interface modes, the logic chip comprising: 
circuitry and making the logic chip operate in one of the interface modes according to a predetermined mode signal, wherein the predetermined mode signal is operating accordingly to which the logical chip is connected, 
wherein the predetermined mode signal is determined during an assembling process according to settings of pins of the logic chip and the settings of pins of the logic chip is configured accordingly, and 
when the connecting port to which the logical chip is connected remains the same, the predetermined mode signal remains the same, and 
a plurality of circuit modules being coupled accordingly,
when communicating in one of the interface modes, at least two of the circuit modes corresponding to the interface modes are enabled to form an equivalent circuit corresponding to each interface modes.
Allsup teaches/suggests an electronic device comprising: a logic chip (e.g. associated with ASIC 100 of Fig. 1), having a plurality of modes, the logic chip comprising: circuitry and making the logic chip operate in one of the modes accordingly, having the logical chip connected, wherein mode is determined during an assembling 
Chou teaches/suggests an electronic device comprising: a system, having a plurality of interface modes, the system comprising: circuitry and making the system operate in one of the interface modes according to a predetermined mode signal (e.g. associated with the peripheral device signal, such as SD card signal), wherein the predetermined mode signal is operating accordingly to which the system is connected, and when the connecting port to which the system is connected remains the same, the predetermined mode signal remains the same (e.g. as the communication of the peripheral device/SD card signals remains the same while the peripheral device remains connected to the connecting port), and communicating in one of the interface 
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Allsup’s application specific integrated circuit architecture and Chou’s system with multiple interface modes into AAPA’s electronic device for the benefit of having an architecture with high logic density and fast customized implementation with moderate costs and turnarounds (Allsup, col. 1, ll. 24-29) while increasing the utilization of available gates in a single gate array die (Allsup, col. 1, ll. 60-61) and implementing a multi-protocol host configured to communicated with a device via an interface (Chou, col. 2, ll. 57-58) to obtain the invention as specified in claim 1.

As per claim 2, AAPA, Allsup and Chou teach/suggest all the claimed features of claim 1 above, where AAPA, Allsup and Chou further teach/suggest the electronic device comprising: wherein the circuit modules are individually enabled or disabled by the logic circuit according to the predetermined mode signal to form one of the interface modes (AAPA, Drawing, Figure 1;  Specification, [0001]-[0003]; Allsup, Fig. 1; Fig. 4; Fig. 6-9; col. 3, l. 31 to col. 4, l. 67; col. 5, l. 26 to col. 6, l. 23; col. 7, l. 3 to col. 9, l. 5; and Chou, Fig. 7A-7B; col. 5, ll. 37-67; col. 9, l. 31 to col. 12, l. 4; col. 17, ll. 17-23; col. 19, ll. 36-56).  
 
As per claim 4, AAPA, Allsup and Chou teach/suggest all the claimed features of claim 1 above, where AAPA, Allsup and Chou further teach/suggest the electronic AAPA, Drawing, Figure 1;  Specification, [0001]-[0003]; Allsup, Fig. 1; Fig. 4; Fig. 6-9; col. 3, l. 31 to col. 4, l. 67; col. 5, l. 26 to col. 6, l. 23; col. 7, l. 3 to col. 9, l. 5; and Chou, Fig. 7A-7B; col. 5, ll. 37-67; col. 9, l. 31 to col. 12, l. 4; col. 17, ll. 17-23; col. 19, ll. 36-56). 
 
As per claim 5, AAPA, Allsup and Chou teach/suggest all the claimed features of claim 4 above, where AAPA, Allsup and Chou further teach/suggest the electronic device comprising wherein the interface modes comprise a first interface mode, a second interface mode, a third interface mode, and a fourth interface mode, wherein when the first mode signal is at a first voltage level and the second mode signal is at the first voltage level, the logic chip operates in the first interface mode, when the first mode signal is at a second voltage level and the second mode signal is at the second voltage level, the logic chip operates in the second interface mode, when the first mode signal is at the first voltage level and the second mode signal is at the second voltage level, the logic chip operates in the third interface mode, and when the first mode signal is at the second voltage level and the second mode signal is at the first voltage level, the logic chip operates in the fourth interface mode (AAPA, Drawing, Figure 1;  Specification, [0001]-[0003]; Allsup, Fig. 1; Fig. 4; Fig. 6-9; col. 3, l. 31 to col. 4, l. 67; col. 5, l. 26 to col. 6, l. 23; col. 7, l. 3 to col. 9, l. 5; and Chou, Fig. 7A-7B; col. 5, ll. 37-67; col. 9, l. 31 
 
As per claim 6, AAPA, Allsup and Chou teach/suggest all the claimed features of claim 4 above, where AAPA, Allsup and Chou further teach/suggest the electronic device comprising wherein the logic chip further comprises: a first resistor and a second resistor, wherein a first end of the first resistor is coupled to the first mode detecting node, a first end of the second resistor is coupled to the second mode detecting node, and a second end of the first resistor and a second end of the second resistor are coupled to a ground voltage, wherein the voltage levels of the first mode signal and the second mode signal are determined according to whether or not the first resistor and the second resistor are coupled to a reference voltage (AAPA, Drawing, Figure 1;  Specification, [0001]-[0003]; Allsup, Fig. 1; Fig. 4; Fig. 6-9; col. 3, l. 31 to col. 4, l. 67; col. 5, l. 26 to col. 6, l. 23; col. 7, l. 3 to col. 9, l. 5; and Chou, Fig. 7A-7B; col. 5, ll. 37-67; col. 9, l. 31 to col. 12, l. 4; col. 17, ll. 17-23; col. 19, ll. 36-56), functionally equate to the proper determination of which logical processor to couple to the peripheral device for communication between the peripheral device and the host processor. 
 
As per claim 7, AAPA, Allsup and Chou teach/suggest all the claimed features of claim 1 above, where AAPA, Allsup and Chou further teach/suggest the electronic device comprising wherein the interface modes comprise at least one of a high definition multimedia interface (HDMI) mode, a display port (DP) mode, a cathode ray 2C) bus mode (AAPA, Drawing, Figure 1;  Specification, [0001]-[0003]; Allsup, Fig. 1; Fig. 4; Fig. 6-9; col. 3, l. 31 to col. 4, l. 67; col. 5, l. 26 to col. 6, l. 23; col. 7, l. 3 to col. 9, l. 5; and Chou, Fig. 7A-7B; col. 5, ll. 37-67; col. 9, l. 31 to col. 12, l. 4; col. 17, ll. 17-23; col. 19, ll. 36-56). 
 
As per claim 8, AAPA, Allsup and Chou teach/suggest all the claimed features of claim 1 above, where AAPA, Allsup and Chou further teach/suggest the electronic device comprising wherein the logic circuit further comprises: a memory, coupled to the logic circuit and storing a parameter reference table, wherein the parameter reference table records a corresponding relationship between the predetermined mode signal and the interface modes, wherein the logic circuit determines the interface mode corresponding to the connection port through the parameter reference table according to the predetermined mode signal (AAPA, Drawing, Figure 1;  Specification, [0001]-[0003]; Allsup, Fig. 1; Fig. 4; Fig. 6-9; col. 3, l. 31 to col. 4, l. 67; col. 5, l. 26 to col. 6, l. 23; col. 7, l. 3 to col. 9, l. 5; and Chou, Fig. 7A-7B; col. 5, ll. 37-67; col. 9, l. 31 to col. 12, l. 4; col. 17, ll. 17-23; col. 19, ll. 36-56), functionally equate to the proper determination of which logical processor to couple to the peripheral device for communication between the peripheral device and the host processor. 
 
As per claim 9, claim 9 is rejected in accordance to the same rational and reasoning as the above rejection of claim 1.

AAPA, Allsup and Chou further teach/suggest the communication method comprising determining a predetermined mode signal in advance according to the connection port to which the logic chip is connected (AAPA, Drawing, Figure 1;  Specification, [0001]-[0003]; Allsup, Fig. 1; Fig. 4; Fig. 6-9; col. 3, l. 31 to col. 4, l. 67; col. 5, l. 26 to col. 6, l. 23; col. 7, l. 3 to col. 9, l. 5; and Chou, Fig. 7A-7B; col. 5, ll. 37-67; col. 9, l. 31 to col. 12, l. 4; col. 17, ll. 17-23; col. 19, ll. 36-56)  

As per claims 11, and 13-15, claims 11 and 13-15 are rejected in accordance to the same rational and reasoning as the above rejection of claims 2, 4-5 and 7.

II. PERTINENT PRIOR ART NOT RELIED UPON
Baker et al. (US Patent 7,401,162): teaches/suggests a multifunctional port operation at different protocols.
III. CLOSING COMMENTS
CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-2, 4-11 and 13-15 have received a first action on the merits and are subject of a first action non-final.

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        July 06, 2021